

117 S34 IS: Direct Support for Communities Act
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 34IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mrs. Gillibrand (for herself, Mr. Schumer, Mr. Bennet, Mr. Brown, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo provide funding for cities, counties, and other units of general local government to prevent, prepare for, and respond to coronavirus.1.Short titleThis Act may be cited as the Direct Support for Communities Act.2.Supplemental appropriationsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely:Department of Housing and Urban DevelopmentCommunity Planning and Development Community Development FundFor an additional amount for the Community Development Fund, such sums as may be necessary, to remain available until expended, to prevent, prepare for, and respond to coronavirus, which shall be in addition to any other amounts available for such purposes, of which—(1)50 percent shall be allocated to metropolitan cities and other units of general local government (as those terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)), of which—(A)70 percent of such sums shall be distributed, not later than 30 days after the date of enactment of this Act, pursuant to the formula under section 106(b)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)(1)) to metropolitan cities that received allocations pursuant to such formula in fiscal year 2020; and(B)30 percent of such sums shall be distributed, not later than 30 days after the date of enactment of this Act, to States (as defined in such section 102) for use by units of general local government, other than counties or parishes, in nonentitlement areas (as defined in such section 102) of the State, in amounts equal to the relative sum of the populations of such units of general local government in a State as a proportion of the total population of all such units of general local government in all States: Provided, That a State shall pass-through the amounts received under this subparagraph within 30 days of receipt to such units of general local government: Provided further, That if a State has not elected to distribute amounts allocated under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)), the Secretary of Housing and Urban Development shall distribute the applicable amounts under this subparagraph to such units of general local government in the State not later than 30 days after the date on which the State would otherwise have received the amounts from the Secretary; and (2)50 percent shall be distributed, not later than 30 days after the date of enactment of this Act, directly to counties and parishes of States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa, in amounts equal to the relative sum of the populations of the counties and parishes in a State or such other jurisdiction as a proportion of the total population of all the counties and parishes in all States and such other jurisdictions: Provided, That in calculating the populations of counties and parishes for purposes of this paragraph, the District of Columbia shall be treated as a county: Provided further, That no county or parish that is an urban county (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) shall receive less than the amount the county or parish would otherwise receive if the amount distributed under this paragraph were allocated to metropolitan cities and urban counties under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)): Provided further, That the amounts otherwise determined for counties and parishes under this paragraph shall be adjusted on a pro rata basis to the extent necessary to comply with the preceding proviso: Provided further, That the District of Columbia may spend the amount received under this paragraph as if it were a county: Provided further, That in the case of an amount allocated to a county or parish that does not have a governing body, the amount shall be distributed to the State or such other jurisdiction of the county or parish which, not later than 30 days after the date of enactment of this Act, shall distribute the amount to units of general local government within the county or parish in amounts equal to the relative population of each such unit of general local government as a proportion of the total population of the county or parish:Provided further, That,
                    notwithstanding any other provision of law, funds made available under this
                    heading may be used to cover costs, or to replace lost, delayed, or decreased
                    revenues, stemming from the public health emergency with respect to the
                    Coronavirus Disease (COVID–19), including revenues lost, delayed, or decreased
                    during or after the end of such public health emergency as a result of the
                    global and national economic decline caused by the outbreak and response to
                    COVID–19: Provided further, That amounts
                    distributed under paragraph (1) or (2) shall be used to supplement, and not
                    supplant, any non-Federal funds that a State or such other jurisdiction would
                    otherwise provide to cities, counties, parishes, or other units of general local
                    government of the State or other jurisdiction: Provided
                            further, That nothing in paragraph (1) or (2) shall
                    be construed as prohibiting a metropolitan city and a county or parish that have
                    formed a consolidated government from each receiving a distribution under
                    paragraph (1) or (2), as applicable: Provided
                        further, That for purposes of this heading, the
                    population of an entity shall be determined based on the most recent year for
                    which data are available from the Bureau of the Census:
                            Provided further, That, except as
                    provided in paragraphs (1) and (2), no requirement or limitation applicable to
                    funds provided under title I of the Housing and Community Development Act of
                    1974 (42 U.S.C. 5301 et seq.) shall apply to funds made available under this
                    heading and distributed under such paragraphs: Provided
                            further, That such amount is designated by Congress
                    as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the
                    Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).